In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0492V
                                        UNPUBLISHED


    GLENN SMITH, JR.,                                       Chief Special Master Corcoran

                        Petitioner,                         Filed: December 10, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Leigh Finfer, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Emilie Williams, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

       On April 23, 2020, Glenn Smith, Jr. filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a left shoulder injury related to vaccine
administration (SIRVA) after an influenza (“flu”) vaccination received on December 6,
2017. Petition at ¶¶ 2, 9. Petitioner further alleges that his symptoms lasted for more than
six months. Petition at ¶ 9. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

      On December 10, 2021, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case because his “claim meets
the Table criteria for SIRVA.” Respondent’s Rule 4(c) Report at 1, 3. Specifically,

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Petitioner had no apparent history of pain, inflammation, or dysfunction of the affected
shoulder prior to intramuscular vaccine administration that would explain the alleged
signs, symptoms, examination findings, and/or diagnostic studies occurring after vaccine
injection; Petitioner more likely than not suffered the onset of pain within 48 hours of
vaccine administration; Petitioner’s pain and reduced range of motion were limited to the
shoulder in which the intramuscular vaccine was administered; and there is no condition
or abnormality present that would explain Petitioner’s symptoms. Id. at 3-4. Respondent
further agrees that the case was timely filed, the vaccine was received in the United
States, and the statutory severity requirement is satisfied because Petitioner suffered the
residual effects or complications of his injury for more than six months after vaccination.
Id. at 4.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2